DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AHN (20170357289).  With respect to claim 1, AHN discloses an electronic device (100) comprising: a display module (10) comprising a display panel (101, 102, 103) foldable with respect to a folding axis extending in a first direction and a support part (21, 22) disposed under the display panel; and an accommodating part (28) which accommodates the display module (10), the display panel comprising: a first display portion (101) covered by the accommodating part (28) in a folded state (see FIG. 2) of the display panel (101, 102, 103); and a second display portion (102) exposed to an outside in the folded state (see FIG. 2) of the display panel (101, 102, 103), the accommodating part (28) comprising: a first accommodating part (see FIG. 4) which accommodates the first display portion (101) in the folded state (see FIG. 2); and a second accommodating part (see FIG. 4) which accommodates the first accommodating part (see FIG. 4) in the folded state (see FIG. 2), wherein, as the display panel (101, 102, 103) is folded, an included angle between the first display portion (101) and the second display portion (102) decreases, and an area in which the first accommodating part (see FIG. 4) overlaps the second accommodating part (see FIG. 4) increases in a plan view.  With respect to claim 2, AHN discloses the electronic device of claim 1, wherein the support part (21, 22) comprises: a first support part (21); a second support part (22) spaced apart from the first support part (21) in a second direction substantially perpendicular to the first direction; a center rotating part (25) disposed between the first support part (21) and the second support part (22) and corresponding to the folding axis (25); and two edge rotating parts spaced apart from each other in the first direction with the center rotating part interposed therebetween (inherent in the plurality of joints hinge part 25, see FIGs 1-4 and 8, and paragraph [0047]).  With respect to claim 18, AHN discloses the electronic device of claim 1, wherein the first accommodating part (21) comprises a first surface extending in the first direction and having a first length in the first direction shorter than a second length of a second surface of the second accommodating part (22) extending in the first direction.

Allowable Subject Matter
Claims 3-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 3-17 and 19, patentability resides, at least in part, in the accommodating part comprises: a first accommodating part disposed under the first support part; a second accommodating part disposed under the second support part; a first engaging part which couples the first accommodating part and the two edge rotating parts; and a second engaging part which couples the second accommodating part and the two edge rotating parts, wherein the first accommodating part comprises a first bottom surface and first barriers substantially perpendicular to the first bottom surface, the second accommodating part comprises a second bottom surface and second barriers substantially perpendicular to the second bottom surface, each of the first barriers defines first and second holes penetrating a first inner side surface and a first outer side surface of the first barrier, a first guide part between the first hole and the second hole and concave to the first outer side surface from the first inner side surface, and a concave portion recessed toward the second hole from one end of the each of the first barriers adjacent to the second accommodating part, and includes a protrusion part protruded from the first outer side surface adjacent to the second accommodating part, each of the second barriers defines third and fourth holes penetrating a second inner side surface and a second outer side surface of the second barrier, and a second guide part between the third hole and the fourth hole, the second engaging part is inserted into the fourth hole, and the protrusion part is inserted into the second guide part as claimed and including all of the limitations of the base claim(s) respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/           Primary Examiner, Art Unit 2847                                                                                                                                                                                             2022-05-19